Citation Nr: 0402269	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  98-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
March 1945.

This matter was initially brought to the Board of Veterans' 
Appeals (Board) from a rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  The case was most recently returned to the Board from 
the VA RO in Detroit, Michigan, which has assumed 
jurisdiction of the appeal.  The Board decision in July 2000 
was appealed to the United States Court of Appeals for 
Veterans Claims (CAVC).  In May 2001 the CAVC vacated the 
July 2000 Board decision and remanded it to the Board.  

In January 2003 the Board issued a decision on another matter 
in this appeal.  The veteran was advised through the Board 
decision that the Board would undertake additional 
development of the claim of service connection for COPD.  In 
August 2003 the Board granted the veteran's motion to advance 
the case on the Board's docket and then proceeded to 
undertake additional development of the claim as provided in 
38 C.F.R. § 20.901 (2003).  An opinion was received from the 
Veterans Health Administration (VHA) in December 2003.


FINDING OF FACT

The veteran's COPD is shown by the probative and competent 
evidence of record to be related to nicotine dependence that 
had its inception in military service.


CONCLUSION OF LAW

COPD is due to or proximately the result of nicotine 
dependence that was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records do not disclose any reference to 
the veteran's smoking history.  They are also unremarkable 
for any reference to COPD.  A VA examiner in 1945 noted that 
he "smokes some" and another VA examiner in 1951 noted he 
smoked one pack of cigarettes a day.  These and other 
contemporaneous medical records are unremarkable for any 
reference to COPD.  Service connection has been granted for 
pulmonary tuberculosis (PTB), inactive.

The summary of the veteran's VA hospitalization in 1981 shows 
the diagnosis of severe COPD and a history of smoking four 
packs of cigarettes a day for 25 years until he stopped 15 
years earlier (before this admission).  The summary of his VA 
hospitalizations in 1985 and 1991 refer to a history of his 
smoking that is essentially consistent with the earlier 
information.  A VA physician in 1996 opined that the 
veteran's COPD appeared to be a consequence of "long-range" 
tobacco abuse for most of his adult life.  

Thereafter principally in 1996 and 1997 correspondence, the 
veteran's collective recollection of his smoking history was 
that he began to smoke in a CCC camp in his late teenage 
years, but then quit at age 19 until he entered the military 
service.  Thereafter he continued to smoke unabated until the 
1960's.  His recollection of the quantity he smoked was that 
he smoked at least one pack of cigarettes a day during this 
time, but that he did not smoke four packs of cigarettes a 
day at any time.  His testimony at a RO hearing in 1998 (T 3, 
5-7 and 9, 11) was essentially consistent with his earlier 
written statements.  

The record from the veteran's November 1996 hospitalization 
at Bishop Clarkson Memorial Hospital shows the diagnoses 
included chronic obstructive airway disease and COPD 
secondary to asthmatic bronchitis.  


RKO (initials), MD, has provided medical records and 
statements for the record.  In October 1997 he opined that 
the veteran had nicotine addiction related to chronic 
cigarette tobacco use which contributed to chronic 
obstructive airway disease (COAD).  In May 1998 he opined, in 
essence, that the veteran had severe obstructive airway 
disease changes with some component of tobacco bronchitis 
contributing to it and probably smoking nicotine dependence 
that was aggravated and accelerated during his early days in 
military service.  

A VA examiner in October 1997 reported the diagnoses of COPD 
and tobacco abuse by history.  The report described the 
veteran as having smoked 1 to 2 packs a day for 25 years that 
began around the time of his military service.  Another VA 
examiner at this time opined that the veteran had a long 
history of smoking that contributed to an ongoing process of 
chronic obstructive lung disease.  The veteran's personal 
physicians have provided more recent records that refer to 
current manifestations showing COPD and old PTB. 

The VHA expert opined that it was less likely that the 
veteran had COPD during military service, but more likely 
that his current COPD was the result of nicotine dependence, 
not necessarily cigarette smoking, that started while in 
military service unless such dependence was refuted by other 
data to the contrary.  The expert opined that PTB did not 
cause COPD.


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1153.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.  

The VA General Counsel has held that under certain 
circumstances death or disability resulting from the 
identifiable residuals of disease due to tobacco use during 
service or nicotine dependence is compensable under the law 
governing VA benefits.  The General Counsel held that the 
possible effect of smoking before and after military service 
must be taken into account in making this determination. 
VAOPGCPREC 19-97, 62 Fed. Reg. 37,955 (1997) and VAOPGCPREC 
2-93, 58 Fed. Reg. 42,756 (1993).  Precedent opinions are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (codified mainly at 
38 U.S.C.A. §§ 5103 and 5107 as amended).


Analysis

Preliminary Matter: Duties to Notify & to Assist

Initially, the Board will simply note for the record that it 
has complied with the threshold requirements of notice and 
duty to assist the appellant in developing the facts needed 
to substantiate this claim.  Thus, the Board finds that VA 
can provide no further assistance that would aid in 
substantiating the claim as the issue essentially turns on 
the interpretation of evidence in a record that appears to be 
complete.  See Dixon v, Gober, 14 Vet. App. 168, 173 (2000); 
Davis v. West, 13 Vet. App. 178, 184 (1999); Earle v. Brown, 
6 Vet. App. 558, 562 (1994).  

As will be apparent in the discussion that follows, the Board 
concludes that the VHA opinion provides competent, probative 
evidence that supports a favorable determination on the 
record.  
In view of the foregoing, there is no need to delay 
resolution of the claim.  See for example Baker v. West, 
11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  See also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


Service Connection

The Board notes that a revision to the law regarding claims 
related to in-service tobacco use, enacted by Congress and 
signed by the President as Public Law No. 105-206 on July 22, 
1998 (codified at 38 U.S.C.A. § 1103 (West 2002)), now 
prohibits service connection for death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  

Nevertheless, this prohibition only applies to claims filed 
after June 9, 1998.  See also 38 C.F.R. § 3.300 (2003); Kane 
v. Principi, 17 Vet. App. 97 (2003).  In this case, the Board 
finds that the record presents a reasonable basis to conclude 
that the veteran's claim of entitlement to service connection 
for pulmonary disability on the basis of in-service 
smoking/nicotine dependence that he filed prior to June 9, 
1998, has remained a pending claim on appeal to the Board.  

The Board observes that the veteran filed a claim for service 
connection for a pulmonary disorder as a result of in-service 
nicotine dependence in 1997.  At that time, he also 
maintained that his COPD was due to smoking that continued 
for many years after service without interruption.  However, 
at the Board hearing in 1999, the representative expressed 
the opinion that the veteran's PTB was responsible for the 
COPD (T 10) and as evidenced in the July 2000 Board decision 
at page 2, the representative's statements on the record were 
interpreted as a withdrawal of the matter from the appeal.  

The Board's interpretation at the time notwithstanding, the 
procedural rules then in effect did not permit the 
representative to withdraw an appeal filed by the appellant.  
The former rule was equivocal as to whether an appeal could 
be withdrawn at a hearing, as it required that it be 
withdrawn in writing.  In any event the veteran personally 
submitted the substantive appeal in May 1998 and his silence 
on the record is not construed as sufficient to serve as a 
withdrawal under the former version of the rule, which in 
this circumstance is viewed as the more favorable version of 
the rule.  See 68 Fed. Reg. 13235-13236 (March 19, 2003) 
amending 38 C.F.R. § 20.204 effective April 18, 2003; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Under these 
circumstances, the Board finds that the 38 U.S.C.A. § 1103 
prohibition as implemented in 38 C.F.R. § 3.300 does not 
apply in this case, and thus does not affect the disposition 
of the appeal.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The VA General Counsel initially concluded that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use in service.  
VAOPGCPREC 2-93.  The May 1997 VA General Counsel opinion 
concerned claims for disability or death due to nicotine 
dependence caused by in-service tobacco use.  

In sum, the VA General Counsel concluded that secondary 
service connection may be granted if the following three 
questions can be answered affirmatively:  (1) Whether 
nicotine dependence may be considered a disability for 
purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97.  
The Board is bound by the precedent opinions of the VA 
General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  

The VA Under Secretary for Health has concluded that that 
nicotine dependence constitutes a disease and the record 
includes a VHA opinion that concurs with a private opinion 
that found the veteran had such dependence.  The Board has no 
reason to dispute this finding as it is assumed that it was 
made in accord with applicable diagnostic criteria.  See 
VAOGCPREC 19-97 at para. 5; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

Although the evidence is clear that the veteran did use 
tobacco products, specifically cigarettes, before military 
service.  It is not disputed that he started his long period 
of uninterrupted smoking during military service.  The 
evidence is somewhat equivocal on the question of whether the 
veteran's nicotine dependence began during his period of 
military service.  However, the evidence need not be 
conclusive, nor provide a definite or obvious etiology to 
grant service connection.  See for example Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

The Board finds that the record, viewed liberally, supports 
the conclusion that such dependence began during his military 
service.  The medical opinions of record, particularly the 
December 2003 VHA opinion, persuade the Board that the onset 
of nicotine coincided with the veteran's military service.  
There is simply no evidence to call the VHA expert opinion 
into question on this point.  Indeed, the specialist reviewed 
the record and noted another medical opinion of such 
dependence.  Further, the VHA opinion in essence supported 
other evidence that such dependence led to the development 
after service of COPD.  

On this point the Board is mindful that in such circumstances 
it would not be permissible to undertake further development 
if the purpose was to obtain evidence against an appellant's 
case.  See for example Mariano v. Principi, 17 Vet. App. 305 
(2003).  Essentially, the VHA opinion of service inception of 
nicotine dependence is not rebutted.  Thus, the Board does 
not find it necessary to obtain clarification from Dr. RKO 
(an internist) of his May 1998 opinion as it would not on its 
face serve to place the preponderance of the evidence against 
the claim of service connection in light of the subsequent 
medical opinion from the VHA expert.  Essentially, viewed, it 
liberally supports aggravation of a disease, nicotine 
dependence, as a result of military service. 

The Board in 2003 asked for and received a VHA medical 
opinion.  In obtaining this opinion the Board recognized the 
medical issue in the case was one of substantial complexity.  
See 38 C.F.R. § 20.901.  The Board observes that the VHA 
opinion is comprehensive and took into account the veteran's 
medical history and pertinent treatment history.  The 
physician responded to the specific questions set forth in 
the Board request, those being directed to crucial elements 
in establishing entitlement to service connection that 
required competent medical evidence.  Moreover, the VA 
opinion is comprehensive and offers probative evidence in the 
matter under consideration.  The physician obviously had 
relevant competence, reviewed the records and offered a well-
reasoned analysis in favor of service connection.  

There is no contemporaneous competent opinion to the contrary 
so as to call reasonably into question the VHA opinion.  As 
with any piece of evidence, the credibility and weight to be 
attached to the VA expert opinion and any other opinions of 
record is an adjudication determination.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  It is well established that 
lay observation is not sufficient to establish a medical 
diagnosis or causation.  Here, the veteran supplemented the 
record with sworn testimony and lay recollections.

In summary, the VHA specialist carefully reviewed the facts 
specific to the veteran's case.  There has been no opinion 
offered since military service to contradict the opinion as 
to the likely onset of nicotine dependence or its role in the 
subsequent development of the veteran's COPD.  Indeed, on the 
second point the record contains ample supporting evidence. 

The Board has commented as to why the record, viewed 
objectively, is sufficient to find in favor of the appellant.  
The specific guidelines for service connection, which set 
forth the essential elements, are met with regard to the 
veteran's COPD disability.  The competent evidence does not 
preponderate against this claim, and therefore the claim of 
entitlement to service connection should be granted.  Struck 
v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The Board notes that this appeal included the issue of 
entitlement to service connection for COPD as secondary to 
the service-connected PTB.  This issue has been rendered moot 
by the Board's decision. The Board believes the mootness 
doctrine precludes consideration of the matter.  However, the 
Board intends to provide reasons and bases for its view.  ZP 
v. Brown, 8 Vet. App. 303 (1995).  In essence, with the grant 
of service connection under section 3.310 based on inservice 
nicotine dependence there no longer exists any case or 
controversy as to the entitlement to compensation for COPD.  

Having resolved the claim fully on one theory of entitlement, 
there is no longer a question or controversy regarding the 
entitlement under an alternative theory.  See, for example, 
Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. 
Brown, 8 Vet. App. 365, 367-68 (1995) and Bond v. Derwinski, 
2 Vet. App. 376, 377 (1992).  See also, 38 U.S.C.A. §§ 511, 
7104, 7105; 38 C.F.R. § 20.101 and VAOPGCPREC 6-99.


ORDER

Entitlement to service connection for COPD is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



